 1                              UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 ROBERT J. INTLEKOFER,                                  Case No.: 3:18-cv-00503-MMD-WGC

 4          Plaintiff                                                     ORDER

 5 v.

 6 DARLENE JONES,
   Internal Revenue Service Agent,
 7
           Defendant
 8

 9

10         On October 22, 2018, plaintiff Robert J. Intlekofer filed an emergency petition for

11 temporary restraining order (TRO) with request to impose security bond, and a request for hearing.

12 (ECF No. 1-1.)

13         Plaintiff seeks to enjoin defendant Internal Revenue Service (IRS) Agent Darlene Jones

14 from auctioning off real property located in Ely, Nevada, at an auction set for October 24, 2018.

15 The request is based on an alleged failure of the IRS to follow several procedural requirements.

16         The emergency motion for a TRO was not accompanied by the filing fee or a completed

17 application to proceed in forma pauperis (IFP) to proceed without paying the filing fee. Intlekofer’s

18 certificate of service states that there was a USPS Money Order No. 24352184362 in the amount

19 of $400 enclosed, but this money order was not received by the Clerk’s Office along with the

20 emergency petition for TRO and accompanying documents.

21         Intlekofer has also failed to file a complaint, which is required to commence a civil action

22 in federal court. Fed. R. Civ. P. 3.

23         ///
 1         Finally, an emergency motion such as the emergency petition for a TRO that was filed here

 2 must be accompanied by a declaration setting forth: (1) the nature of the emergency; (2) the office

 3 addresses and telephone numbers of the movant and all affected parties; (3) a statement of the

 4 moving party certifying that, after participation in a meet-and-confer process to resolve the dispute,

 5 the moving party has been unable to resolve the matter without court action. The statement must

 6 also state when and how the other affected people or entities were notified of the motion or, if not

 7 notified, why it was not practicable to do so. If the nature of the emergency precludes a meet and

 8 confer, the statement must include a detailed description of the emergency, so the court can

 9 evaluate whether a meet and confer truly was precluded. Local Rule 7-4. Plaintiff’s emergency

10 motion failed to comply with the requirements of LR 7-4.

11         Plaintiff has 21 days to: (1) file a complaint; (2) either pay the $400 filing and

12 administrative fee ($350 filing fee and $50 administrative fee), or submit a completed IFP

13 application; and submit a declaration that complies with Local Rule 7-4, as outlined above.

14         The Clerk shall SEND Intlekofer a copy of this Order, as well as the IFP form for non-

15 inmates and the instructions for filing the IFP application.

16         Intlekofer is cautioned that a failure to comply with this order may result in dismissal of

17 this action.

18         IT IS SO ORDERED.

19         Dated: October 24, 2018

20                                                 _____________________________________
                                                   WILLIAM G. COBB
21                                                  UNITED STATES MAGISTRATE JUDGE

22

23



                                                     2
